DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding Independent Claim 1, Applicant argues that the rejection under 35 USC 103 is improper because Kim and Maitra does not teach or suggest the claim feature of “noun type”, as recited in claim 1. Applicant asserts that Kim teaches searching passages that include the keywords “Mt. Paektu” and “height” or their equivalent. However, Kim never teaches classifying these and other keywords according to their noun type. For example, “Mt. Paektu” could be a particular mountain, a city, a restaurant, etc. Kim never teaches or suggests classifying what “Mt. Paektu” is (REMARKS, on page 6, 5th paragraph – page 9, 2nd paragraph).
However, Examiner respectfully disagrees. The rejection under 35 USC 103 is still proper because Kim in view of Maitra discloses claim 1. Examiner agrees that Kim never teaches or suggests that “Mt. Paektu” is classified as a classifying what “Mt. Paektu” is a particular mountain, a city, a restaurant, etc. However, Kim discloses classifying nouns (e.g. “Mt. Paektu” and/or “height”) as keyword nouns which are 
Regarding Dependent Claim 5, Applicant argues Maitra does not teach or suggest the claim feature of claim 5. Nothing in these passages teach or suggest using an answer to a question to automatically control a physical device, such as a pressure vessel.
However, Examiner respectfully disagrees. Maitra discloses that Virtual machine includes a software implementation of a machine (e.g., a computer) that executes programs like a physical machine. Thus the answer to the question is provided and displayed on a physical screen of computer/device. It is noted that the features upon which applicant relies (i.e., specific physical devices, such as a pressure vessel, which are described in paragraph [0055]-[0059] of the present specification) are not recited in the rejected claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Claims 11 

Claim Objection
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the physical device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 7-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 2020/0089768, filed on 2018-11-08) in view of Maitra et al., (US Pub. 2018/0341871, hereinafter Maitra).
Regarding claim 1, Kim discloses a method comprising: 
receiving, by one or more processors, a question, wherein the question comprises a set of tokens T (T1, T2,..., Tn) (Figs. 3, 4, and 7A, and [0056][0059] a user question, ‘what is the height of Mt. Paektu?’ 410 is received); 
selecting, by one or more processors, tokens T' (T'i, T'2,..., T'm) from the tokens T (T1, T2,..., Tn), wherein each T'j from T' is a noun (Figs. 3 and 4 and [0056][0059] analyzing (420) to extract keywords ‘Mt. Paektu’ and ‘height’; [0072] removing meaningless characters or words, such as ‘of’ and ‘the’, from the user question); 
classifying, by one or more processors, the each T'j as a noun type (Fig. 4 and [0056][0059] determining/classifying the keyword, ‘Mt. Paektu’ as an entity and ‘height’ as an attribute; Fig. 7A and [0067] “the first question extender 520 analyzes the user question to check whether an entity and an attribute are recognizable”); 
scanning, by one or more processors, a corpus to identify passages with candidate answers to the question (Figs. 3 and 4, [0056][0058] searching to find a search result in a list of documents provided by an existing search engine; Fig. 7A and [0067] performing a primary search by analyzing the user question, checking answer information about the user question from the knowledge DB 400);

training, by one or more processors, an artificial intelligence (Al) system to associate [a relevancy to the question for the identified passages] based on noun types (Fig. 7A and [0071] the first question extender 520 searches for a group of candidates for an entity and an attribute for each category matching the user question and generates a question template based on synonyms of the entity and the attribute…the question template may be generated as training data for training a second question extension operation; [0075] “the first question extender 520 searches for a group of candidates for an entity and an attribute for each category matching the user question and generates a question template based on synonyms of the entity and the attribute”); 
utilizing, by one or more processors, the trained Al system to associate the [relevancy to the question for the identified passages] (Figs. 3 and 7A, [0071][0092] “since the training data is generated based on the actual user question, the actual user question and the generated training data may be matched in the form of [actual user question—generated training data] and transmitted to the training data manager”); and 
providing, by one or more processors, an answer to the question based on an output of the trained Al system (Figs. 3 and 4 and [0056][0059][0082] the AI answering system may provide an optimal answer).

training, by one or more processors, an artificial intelligence (Al) system to associate [a relevancy to the question for the identified passages] based on noun types; and utilizing, by one or more processors, the trained Al system to associate the [relevancy to the question for the identified passages] (Figs. 1D-1H, [0038][0041][0044][0045][0051] processing the query to generate an expanded query, utilizing the expanded query, with the corpus of searchable information, to identify candidate answers to the question, and processing the candidate answers and the classification type for the question, with a deep learning model, to generate scored and ranked candidate answers to the question).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system for artificial intelligence question-answer as taught by Kim with the method of utilizing a data normalization as taught by Maitra to improve data integrity and reduce data redundancy by elimination repeated unnecessary information and creating a normalized database design based on a known set of dependencies (Maitra, [0027]).
Regarding claim 2, Kim in view of Maitra discloses the method of claim 1.
Kim does not explicitly teach, however Maitra does explicitly teach:
training, by one or more processors, the AI system to learn which of the noun types are most predictive and which of the noun types are least predictive for associating the relevancy to the question for the identified passages from the corpus (Maitra, Fig. 4 and [0088][0089] processing the candidate answers and the classification 
Regarding claim 3, Kim in view of Maitra discloses the method of claim 1, and Kim further discloses:
wherein at least one of the set of tokens T is a word (Fig. 4, [0049][0072] a plurality of words from user’s utterance 410, e.g. ’Height’).
Regarding claim 4, Kim in view of Maitra discloses the method of claim 1, and Kim further discloses:
wherein at least one of the set of tokens T is a phrase (Fig. 4, [0049][0072] a phrase from user’s utterance 410, e.g. ’Mt. Paetu’’).
Regarding claim 5, Kim in view of Maitra discloses the method of claim 1.
Kim does not explicitly teach, however Maitra does explicitly teach:
utilizing, by one or more processors, the answer to the question to automatically control a physical device (Maitra, Fig. 2 and [0069]-[0071] controlling a physical device by utilizing a question answering platform; Virtual machine includes a software implementation of a machine (e.g., a computer) that executes programs like a physical machine).
Regarding claims 7-11, Claims 7-11 are the corresponding medium claims to method claims 1-5. Therefore, claims 7-11 are rejected using the same rationale as applied to claims 1-5 above.
Regarding claim 13, Kim in view of Maitra discloses the computer program product of claim 7.
Kim in view does not explicitly teach, however Maitra does explicitly teach:

Regarding claims 14-16 and 18, Claims 14-16 and 18 are the corresponding system claims to method claims 1-3 and 5. Therefore, claims 14-16 and 18 are rejected using the same rationale as applied to claims 1-3 and 5 above.
Regarding claim 17, Kim in view of Maitra discloses the method of claim 1.
wherein the physical device is a unit of manufacturing equipment (See Kim, [0038] a computer is a physical device and may be a unit of manufacturing equipment under the control of an operating system (OS) and at least one program; See Maitra, [0069] a computer/machine may manage infrastructure of cloud computing environment, such as data management, synchronization, or long-duration data transfers).
Regarding claim 20, Claim 20 is the corresponding a system claim to a medium claim 13. Therefore, claim 20 is rejected using the same rationale as applied to claim 13 above.
Claims 6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 2020/0089768, filed on 2018-11-08) in view of Maitra (US Pub. 2018/0341871) and further in view of Zhou et al., ("Learning semantic representation with neural networks for community question answering retrieval", 2016).
Regarding claim 6, Kim in view of Maitra discloses the method of claim 1.
Kim in view of Maitra does not explicitly teach, however Zhou does explicitly teach:
st paragraph, “the procedure of using a deep neural network (DNN) to rank a set of answers for a given query is as follows. First, a non-linear projection is performed to map the query-answer pairs to a common semantic space. Then, the relevance of each answer given the query is calculated as the cosine similarity between their vectors in that semantic space. The neural network models are discriminatively trained using the query-answer pairs such that the cosine similarity of the best answer given the query is maximized”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system for artificial intelligence question-answer as taught by Kim in view of Maitra With the method of learning the semantic representation of queries and answers by using a DNN architecture as taught by Zhou to improve significantly in query-answer ranking by both evaluations when the semantic level features are incorporated, demonstrating the potential of our learn scheme for community question answering retrieval (Zhou, pp. 76, left Column, 2nd  paragraph).
Regarding claim 12, Claim 12 is the corresponding medium and system claims to method claim 6. Therefore, claim 12 is rejected using the same rationale as applied to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659